Wade, J.
1. The testimony expected from the two absent witnesses related to were circumstances which were not only in themselves entirely inconclusive as to his guilt or innocence, but which were not specifically denied and were otherwise proved. Besides, the showing made for a continuance, so far as appears from the record, fails to disclose that these witnesses (the brothers of the accused) were not absent by the permission, directly or indiiectly, of the applicant, or that he expected he would be able to procure their testimony at the next term of the court. Penal Code, § 987. This court therefore can not hold that the trial judge abused his discretion in denying the motion for a continuance.
2. Considered in the light of the entire record, there is no substantial merit in the various assignments of error, the evidence sufficiently *325authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.
Decided October 29, 1915.
Accusation of discharging pistol; from city court of Carrollton— Judge Beall. May 12, 1915.
Smith, Reese & Smith, for plaintiff in error.
G. B. Roop, solicitor, contra.